Sargent, C. J.
The only question before the court in this case is, whether Dr. Haynes, who, upon the trial of the review, succeeded in totally reversing the judgment for $2,091.36 damages, which was rendered against him on the trial of the original action, is entitled to have interest on that sum, from the time he paid it, added to it in making up the final judgment in his favor against Ordway in the action of review, according to the motion of the counsel for the plaintiff in review made at the trial.
We understand that the doctrine of the decision in Shepard v. Hatch, 54 N. H. 96, is broad enough to cover this case, and that, in accordance with that decision, interest should be allowed on the sum paid upon the first judgment in making up the judgment for the plaintiff in review.

_Exceptions overruled.